Citation Nr: 1615624	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for prostate cancer.

2.  Entitlement to a rating in excess of 40 percent for prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from December 1964 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated in May 2013 and issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which the RO reduced the rating for prostate cancer from 100 percent to 40 percent disabling, effective September 1, 2013.  The Veteran subsequently appealed with respect to the reduction in rating and the assigned rating.

In June 2015, the Board remanded the instant claims to allow a requested hearing to be conducted.  The Veteran subsequently withdrew his request for a hearing in July 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO assigned a 100 percent rating for the Veteran's prostate cancer, effective June 21, 2010.

2.  A July 2011 VA examination found that residuals of prostate cancer were no longer active and the Veteran experienced daytime urinary frequency of 10 times per hour with the need for no more than one absorbent pad per day.
3.  In an October 2011 rating decision, the RO proposed to reduce the rating for the prostate cancer to a 40 percent rating; the RO notified the Veteran of this proposed action in a corresponding November 2011 letter.

4.  In a May 2013 rating decision, the RO, discontinued the 100 percent rating for prostate cancer and assigned a 40 percent rating, effective September 1, 2013.

5.  Since September 1, 2013, the Veteran's prostate cancer has not manifested as local reoccurrence or metastasis, renal dysfunction, urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  Discontinuance of the 100 percent rating for prostate cancer was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.115a, 7528 (2015).  

2.  The criteria for a rating in excess of 40 percent for prostate cancer are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.115a, 7528 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board observes that a November 2011 pre-rating notice letter, which accompanied the rating decision proposing to decrease the rating for the disability at issue, provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made. The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was also notified that if he did not request a hearing or submit additional evidence within 60 days, the AOJ would make a decision based on the evidence of record. 

With regard to the claim for an increased rating for prostate cancer, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in May 2014, sent after to the rating decision issued in May 2013, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

The timing deficiency with regard to this May 2014 letter was cured by the readjudication of the claim in the June 2014 supplemental statement of the case. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).   In addition, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the record consists of the reports of VA examinations, as well as the Veteran's service treatment records and VA outpatient treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with these claims, prior to appellate consideration, is required. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2015 remand directives as the Veteran withdrew his request for a hearing in July 2015 prior to the scheduling of a hearing, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Prostate Cancer

A.  Restoration of 100 percent rating

Adjudication of the claim currently before the Board essentially involves two questions:  whether the discontinuance of the 100 percent rating for the prostate cancer was proper; and, if so, whether the rating assigned for this disability following this discontinuance-40 percent-was proper. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, the following analysis is undertaken with consideration of whether any higher rating(s), or staged rating, is warranted. 

Initially, the Board notes that an October 2012 RO decision awarded a 100 percent rating for the Veteran's prostate cancer, effective June 21, 2010, under the diagnostic code for malignant neoplasms of the genitourinary system.  Under this diagnostic code, a 100 percent rating is assigned.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, prostate cancer residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 40 percent rating is assigned when the wearing of absorbent materials that must be changed two to four times per day.  Voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating. 

Urinary frequency is rated 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. Obstructed voiding warrants a maximum schedular rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.

For renal dysfunction, constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least the 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent rating.

The October 2010 rating decision had assigned the 100 percent rating based upon the diagnosis of a prostate cancer and consideration of the diagnostic criteria for malignant neoplasms of the genitourinary system.  Specifically, a June 2010 VA treatment note showed a diagnosis of prostate cancer and a September 2010 VA treatment note indicated that the Veteran underwent a radical retropubic prostatectomy, right pelvic lymph node dissection, bilateral inguinal hernia repair via midline incision.

In an October 2011 rating decision, the AOJ found that, based upon the most recent July 2011 VA examination, a 40 percent rating for the prostate cancer was warranted.  Specifically, the examination report indicated that the Veteran's prostate cancer was in full remission for one year and that he had reported intermittent urinary leakage and incontinence that required a pad that had to be changed one time per day as well as daytime voiding frequency of 10 times per hour.   As a consequence, the AOJ proposed to reduce the rating for the prostate cancer from 100 percent to 40 percent.

The provisions of 38 C.F.R. § 3.105(e) provide for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction and notice giving the Veteran 60 days to submit additional evidence and 30 days to request a predetermination hearing.  If a hearing is not requested and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to a Veteran of the final action expires.  38 C.F.R. § 3.105(e). 

As mentioned, the Veteran was notified of the AOJ's intent to discontinue the 100 percent rating for his prostate cancer by letter dated in November 2011.  He did not request a hearing regarding this issue.  Final action to reduce the 100 percent rating to 40 percent was taken pursuant to 38 C.F.R. § 3.105(e) in the May 2013 rating decision.  The reduction was made effective beginning September 1, 2013.  

Based on a review of this procedural history, the undersigned finds that the AOJ complied with all of the requirements 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R.        § 3.105(e).  The Veteran has not asserted that these procedural provisions were not followed.  Thus, the Board finds that the AOJ appropriately followed the procedural actions to accomplish the discontinuance of the 100 percent rating, which resulted in a reduction of the Veteran's benefits. 

Given the results shown on VA examination in July 2011-the only probative evidence demonstrating the severity of the Veteran's prostate cancer during the time period in question-the AOJ appropriately determined that no more than a 40 percent rating for urinary frequency was assignable.  38 C.F.R. § 3.105(a).  As explained below, the Board (like the AOJ) must render its decision on the basis of examination results.

Accordingly, the Board concludes that , as the reduction in rating from 100 percent to 40 percent for prostate cancer was appropriate, the criteria for restoration of the 100 percent rating, from September 1, 2013, are not met.

B.  Higher Rating

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 40 percent for prostate cancer is not warranted.  In this regard, the July 2011 VA examination report indicated that the Veteran's prostate cancer had been in full remission for one year.  The Veteran reported intermittent urinary leakage and incontinence that required a pad that had to be changed one time per day as well as daytime voiding frequency of 10 times per hour.  Urinalysis was absent of protein (microalbuminuria).  Moreover, the clinical evidence of record does not establish, and the Veteran has not alleged, renal dysfunction, urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  There is no other probative evidence demonstrating that the criteria for a rating in excess of 40 percent have been met at any time since September 1, 2013.  38 C.F.R. § 4.115a, 7528.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's prostate condition been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected prostate cancer found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  In this regard, the Veteran's 40 percent rating contemplates the functional limitations caused by his frequent daytime urination and the use of absorbent material that required changing once per day where prostate cancer is in remission.  The diagnostic codes in the rating schedule corresponding to malignant neoplasms of the genitourinary system provide disability ratings on the basis of voiding dysfunction.  See 38 C.F.R. § 4.115a, Diagnostic Code 7528 (providing ratings on the basis of urinary incontinence and urinary frequency).   In summary, the schedular criteria for malignant neoplasms of the genitourinary system contemplate a wide variety of manifestations of functional loss, to include intermittent urinary leakage.

Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated. The Veteran's various subjective complaints-including but not limited to urinary frequency-are contemplated by the rating criteria under which the disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional prostate impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R.                 § 3.321(b)(1) are not met, and referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is no basis for a higher or staged rating of the Veteran's prostate cancer pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Restoration of a 100 percent rating for prostate cancer was proper; the appeal is denied.

A rating in excess of 40 percent for prostate cancer is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


